Exhibit 10.4

American River Bankshares

Performance Based Restricted Stock Program

 

Term Details Approach Awards earned are dependent upon performance of AMRB as
compared to targets selected by AMRB’s Compensation Committee (“Compensation
Committee”) Award Target Target awards based on annual salary: CEO 25%; CFO;
COO; CCO at 20% each, and other selected executives at the CEO’s discretion
(maximum 20% of salary).  Target is set on once AMRB’s budget is approved by the
Board of Directors.  The performance based award program would replace the
existing time vested awards program and is subject to the shareholders’ approval
of the Company’s 2020 Equity Incentive Plan. Metrics The annual metrics would be
set each year by the Compensation Committee as set forth in Exhibit A, attached.
Performance Period The Performance Period is one year.  The Performance Period
begins on January 1st of each year and ends on December 31st of that year.  For
example the first Performance Period begins January 1, 2020 and ends on December
31, 2020.    Award Definition Awards are set once the Company’s Audit Committee
has approved the filing of the Company’s Form 10-K or its annual audited
financial statements each year beginning in 2021 based on the Company’s
performance in 2020 and continuing each year based on the Compensation Committee
resetting the metrics (Exhibit A) each year. Leverage

Up to 150% of target; minimum is 50% of target; awards forfeited at less than
minimum or failure to meet credit quality metric.

 

Meeting AMRB performance target would equate to a 100% of the award being
earned. Minimum would be meeting the minimum target as set forth in Appendix A
in which case 50% of the award would be earned. Maximum would meeting the
maximum target as set forth in Appendix A in which case 150% of the award would
be earned. The qualifier is set using a credit quality metric as set forth in
Appendix A. Failure to meet the credit quality qualifier would result in
forfeiture of entire award. Awards are adjusted (interpolated) for achievement
between minimum and maximum levels. These awards are also subject to the
Clawback provisions as set forth in the American River Bankshares 2020 Equity
Incentive Plan.

Extra-Ordinary Event The Compensation Committee has the sole ability to decide
if an extraordinary occurrence totally outside of management’s influence, be it
a windfall or a shortfall, has occurred during the current Plan Year, and
whether the annual performance metrics used in the plan design should be
adjusted to neutralize the effects of such events.   Vesting Period The awards
would be earned (and granted) at the first Compensation Committee meeting
following approval of the Company’s Form 10-K or audited financial statements
each year.  Awards would be granted with a three-year vesting period.  For
example awards earned during the period January 1, 2020 to December 31, 2020
would be awarded on March 17, 2021 and would become vested 1/3 each on March 17,
2022, March 17, 2023 and March 17, 2024.   Voting and Dividend Rights These
awards are also subject to the voting and dividend rights provisions as set
forth in the American River Bankshares 2020 Equity Incentive Plan Example Award
A participant with a base salary of $225,000 on January 1, 2020 and an award
target of 20% would receive a value base of $45,000 ($225,000 x 20%).  If the
resulting performance for 2020 (January 1 through December 31, 2020) equated to
100% of the target during the performance period and AMRB’s stock was trading at
$15.00 per share on March 17, 2021 (date of Compensation Committee meeting) then
the participant would earn 3,000 ($45,000 divided by $15.00) shares and these
shares would vest 1,000 shares each on March 17, 2022, March 17, 2023 and March
17, 2024.  If the Company reaches the maximum performance in 2020 then the same
participant would instead earn 4,500 shares (3,000 times 150%) and those shares
would vest at 1,500 shares per year.

 